DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interviews
Examiner initiated interviews were conducted on January 22, 2021 and January 28, 2021.  Although the interviews resolved some issues by introducing a feature that distinguishes the claim from the closest available prior art, it was determined that the indefiniteness issue below could not be resolved by telephone.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone message from Thomas Bassolini on January 26, 2021.  The application has been amended as follows: 

In the claims
In claim 1, line 15, replaced “an excursion” with “a continuous excursion”.
In claim 1, line 17, replaced “the excursion” with “the continuous excursion”.
In claim 1, line 19, replaced “the excursion” with “the continuous excursion”.
In claim 1, line 26, replaced “the excursion” with “the continuous excursion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the limitation “within interstitial void space between existing infill of the object” renders the claim indefinite.  
The terms “interstitial void space” and “existing infill of the object” lack antecedent basis since the tool path does not already have interstitial void space or existing infill.  The phrase “existing infill” literally requires preexistence of the infill before the location where it is mentioned in the claim.  It seems clear that the interstitial void space and infill were either (1) present in the tool path initially received in the claimed receiving step, or (2) were created in the claimed “creating” step.  
If the interstitial void space and infill were present in the tool path initially received, then the Examiner simply recommends stating that the tool path includes these features in the “receiving” step.  Stating these features expressly would not result in any claim scope difference since it would simply recite features already inherently present.  On the other hand, if the interstitial void space and infill were formed as part of the claimed “creating” step, then the claim is also indefinite in its current form for omitting a necessary step (that of forming the interstitial void space and infill in the creating step). 


1. A method for three-dimension fabrication using an extruder having a feed to receive a build material and a nozzle to extrude the build material, the method comprising: 
receiving a tool path for the extruder to fabricate an object from a three-dimensional model, the three-dimensional model including a pattern of colors on a surface thereof and interstitial void space between infill of the object; 
identifying, within the tool path, a change from a first color of the pattern of colors to a second color of the pattern of colors that results in a portion of the pattern of colors on the surface; 
calculating a transition having a transitional length including a beginning and an end for the change from the first color to the second color to occur, the calculation of the transition incorporating a safety margin to ensure that the transition is completed over the transitional length; 
creating a continuous excursion from the surface of the object for the transition having the transitional length including the safety margin, the transitional length beginning after the continuous excursion from the surface of the object and completing before a return to the surface of the object, wherein the continuous excursion includes a length located within interstitial void space between 
changing the build material supplied to the extruder from the first color to the second color; and fabricating the continuous excursion after changing the build material supplied to the extruder.

Allowable Subject Matter
Claims 1-8, 11, 12, 18, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Examiner considered a rejection of the unamended claim over Skubic in view of Hopkins (US 8,349,239).  Skubic provides a color change as discussed in the previous Office Action.  Hopkins teaches a seam concealment technique, and the previous version of the claim (without the continuous excursion) might have been rejected on the grounds that the concealed seam of Hopkins might have been an obvious technique to conceal the transition between the first material and second material of Skubic.  Hopkins also teaches the seam being placed between infill paths (See Fig. 12, item 840), similar to the claimed process.  However, after the amendment to recite that the excursion is continuous, as shown in Applicant’s Fig. 4, no prior art shows the claimed subject matter as a whole.  The Hopkins seam could not be modified to be continuous and still be considered a seam consistent with that reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742